Citation Nr: 0807296	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-11 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension, 
including as secondary to the service-connected diabetes 
mellitus, type II. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel





INTRODUCTION

The veteran had active service from August 1969 until March 
1971. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  A June 2002 rating decision that denied service 
connection for hypertension including as secondary to the 
service-connected diabetes mellitus, type II.  The veteran 
did not appeal this decision and it is final.

2.  The evidence associated with the claims file subsequent 
to the June 2002 rating decision relates to an unestablished 
fact necessary to substantiate the claim for hypertension and 
raises a reasonable possibility of substantiating the claim.

3.  Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to be so incurred.

4.  The service-connected diabetes mellitus did not cause or 
make worse the hypertension.  


CONCLUSIONS OF LAW

1.  Evidence received since the final June 2002 determination 
wherein the RO denied the veteran's claim of entitlement to 
service connection for hypertension is new and material, and 
the veteran's claim for that benefit is reopened. 38 U.S.C.A. 
§§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.159, 20.1103 (2007).

2. The criteria for a grant of service connection for 
hypertension have not been met. 38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks service connection for hypertension, 
including as secondary to the service-connected diabetes 
mellitus.  The RO previously considered and denied a claim 
for hypertension in a June 2002 rating decision.  The veteran 
did not appeal this decision and as such, it has become 
final. 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board 
may not then proceed to review the issue of whether the duty 
to assist has been fulfilled, or undertake an examination of 
the merits of the claim.  The Board will therefore undertake 
a de novo review of the new and material evidence issue.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letters provided to the veteran in January 2004 
and April 2004 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the veteran was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

The claim was initially adjudicated and denied in a June 2002 
rating decision as there was no evidence of a diagnosis of 
hypertension during service; evidence the condition was 
diagnosed within one year of his discharge from service; or 
evidence linking the hypertension to either service or a 
service-connected disability.  At the time of the June 2002 
rating decision, the evidence of record consisted of service 
medical records, a statement from a private physician and the 
report of a VA examination.  Subsequently, additional VA 
outpatient treatment records, private medical records and VA 
examinations have been associated with the claims file.  

The evidence received subsequent to the June 2002 rating 
decision is new, in that it was not previously of record, and 
is also material.  The evidence submitted after June 2002 
included a November 2003 statement from the veteran's 
physician noting the diabetes and hypertension symptoms were 
related and had to be treated together.  Presuming such 
evidence is credible for the limited purpose of ascertaining 
its materiality, this would therefore relate to the 
unestablished element of a nexus between the hypertension and 
the service connected disability which is necessary to 
substantiate the veteran's claim.  Presumed credible, the 
November 2003 private record relates to the unestablished 
element of a nexus which is needed to substantiate the claim.

Thus, the additional evidence received since the June 2002 
rating decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for 
hypertension.  Accordingly, the Board finds that the claim 
for service connection for hypertension is reopened.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in January 2004, April 2004 and 
July 2007 that fully addressed all notice elements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Although 
the RO did not advise the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, because the claim 
of service connection is being denied, no disability rating 
or effective date for service connection will be assigned.  
Proceeding with the appeals presently does not therefore 
inure to the veteran's prejudice. See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby). 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records and private 
medical records.  The veteran submitted private medical 
records in support of his claim.  Additionally, the veteran 
was afforded VA examinations in connection with his claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, in July 2007 and September 2007, the veteran advised 
the RO he had no additional evidence to submit.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Merits of the Claim

The veteran seeks service connection for hypertension, 
including as secondary to the service-connected diabetes 
mellitus.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as hypertension, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d). Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran has a current disability of hypertension as is 
reflected in the VA outpatient treatment records and the 
August 2007 VA examination.  The remaining question, 
therefore, is whether there is evidence of inservice 
incurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury, or of a relationship, on either 
a causation or an aggravation basis, between the claimed 
disorder and a service-connected disability.

Service medical records, however, fail to reflect any 
complaints, treatment or diagnoses of hypertension.  For 
example, the March 1971 examination performed in connection 
with the veteran's separation from service described all 
systems as normal and reflected a blood pressure of 110/70.  
No defect or diagnosis was listed on this examination.  

More significantly, there is no competent medical evidence of 
a nexus. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  None of 
the evidence links the hypertension to any event or incident 
of service.

Nor is there any evidence of continuity of symptomatology.  
In fact, the first diagnosis of hypertension documented in 
the claims file is dated in August 2001 (i.e. approximately 
30 years after the veteran's separation from service).  
Furthermore, during the August 2007 VA examination the 
veteran reported he was first diagnosed in 1996, 
approximately 25 years after his separation from service.  
This gap in evidence constitutes negative evidence that tends 
to disprove the veteran's claim that the veteran had an 
injury in service that resulted in a chronic disability or 
persistent symptoms. See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  The gap in evidence also 
indicates that the hypertension did not manifest to a 
compensable degree within one year of the veteran's 
separation from service.  As such, service connection 
pursuant to 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 is 
not warranted.

The veteran, however, contends that his hypertension is 
related to his service-connected diabetes mellitus.  The law 
provides that secondary service connection shall be awarded 
when a disability is "proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a) 
(2003).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability. 

In this regard, the veteran has a current disability and a 
service-connected disability. Therefore, the remaining 
element is whether there is a nexus between the current 
hypertension and the service-connected diabetes mellitus.  
The evidence for consideration consists of a statement from a 
private physician and the reports of VA examinations.  While 
there are also several records of private and VA treatment 
for hypertension, such evidence was generated with the 
purpose of recording medical treatment for symptoms, and not 
towards ascertaining the etiology of the condition and are 
not probative of this inquiry.  Rucker v. Brown, 10 Vet. App. 
67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision).

The veteran underwent a VA examination in August 2001.  
During this examination he reported a four year history of 
diabetes.  He denied vascular problems other than 
hypertension which could be multifactorial and could also be 
related to diabetes.  The veteran was evaluated for coronary 
artery disease with cardiac catheterization which diagnosed 
stress-induced angina.  The concluding diagnosis was diabetes 
mellitus, poor glycemic control and renal function status 
unknown.  The only complication noted was hypertension which 
the examiner explained could be multifactorial but could be 
related to diabetes. 

A November 2003 letter from D.C., M.D. indicated that the 
veteran had insulin dependent diabetes and hypertension.  The 
private physician explained that it was a syndrome and the 
symptoms were related.  Therefore the physician explained the 
conditions needed to be treated together. 

The veteran underwent a VA examination in December 2003 to 
assess the presence and etiology of his disabilities.  The 
veteran explained his non-insulin dependent diabetes was 
diagnosed in 1996.  He also reported a history of 
hypertension and obesity.  The concluding diagnosis was 
hypertension and the examiner indicated the probability that 
the hypertension was caused by diabetes was less than 50 
percent.  

The veteran underwent a VA examination in May 2004.  During 
this examination the veteran explained hypertension was 
diagnosed in 2000 just a little after he was diagnosed with 
diabetes.  The diagnosis was hypertension.  The examiner 
opined that based upon the known literature the probability 
that hypertension was related to diabetes was less than 50 
percent and the probability that the hypertension was 
aggravated by diabetes was also less than 50 percent.

The veteran underwent a VA examination in August 2007 to 
address whether or not the veteran's service-connected 
diabetes mellitus caused or aggravated the hypertension.  The 
veteran explained he was diagnosed with hypertension right 
after he was diagnosed with diabetes and was placed on 
medication.  The examiner noted that would make the diagnosis 
around 1995 or 1996.  Vascular risk factors included obesity, 
smoking, hypertension, dyslipidemia and diabetes.  The 
veteran did not report any renal insufficiency, coronary 
artery disease or peripheral vascular disease.  

The assessment was diabetes mellitus type 2, insulin 
requiring and hypertension, essential, less likely than not 
related to the veteran's diabetes due to concomitant onset.  
The examiner explained the veteran was 307 pounds and noted 
the onset of hypertension was around the time of the onset of 
diabetes.  He also indicated he was a smoker.  He was in 
upper management until the end of his career and was not 
physically active.  Therefore the examiner indicated it would 
be mere speculation to state the hypertension was a 
complicating factor of the veteran's diabetes mellitus. The 
examiner explained that the veteran's obesity and history of 
smoking alone were risk factors for hypertension.  
Additionally, the veteran also had dyslipidemia and was a 
male over the age of 50, other risk factors for hypertension.  
Given the numerous risk factors for hypertension besides 
diabetes, the examiner refused to speculate as to any 
correlation between the diabetes and the hypertension.  It 
was the opinion that it was less likely than not the 
hypertension was related to the diabetes mellitus and present 
physical condition. 

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

The November 2003 statement by D.C., M.D. indicated the 
symptoms were related and the two should be treated together; 
however, Dr. C. did not provide a rationale for her opinion.  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion." 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it unsupported by medical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). See 
also, Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 358 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  As such, the November 2003 statement is less 
probative than the VA examination reports.

While the August 2001 VA examiner and the August 2007 VA 
examiner noted the hypertension may be related diabetes, this 
finding is speculative.  In fact, both examiners noted there 
could be several other risk factors involved and the August 
2007 VA examiner specified the veteran's obesity, smoking, 
inactivity, age and dyslipidemia could also be causes of 
hypertension.  The August 2007 examiner clarified that any 
correlation between the diabetes mellitus and hypertension 
would be speculation.  The law has recognized in this regard 
that service connection may not be based on resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993). 

In sum, the only opinion which resolutely found a 
relationship between the conditions provided no rationale for 
the opinion and is less probative than the VA examinations.  
Two of the VA examinations found it was possible that there 
could be a relationship and the remaining two examiners 
concluded that it was less likely than not that there was a 
correlation between the conditions.  The examiners based 
their opinions on a review of the claims file and an 
examination of the veteran.  Furthermore, the May 2004 
examiner cited to medical literature and the August 2007 
examiner supported his finding by indicating the timing of 
the veteran's hypertension and the concomitant risk factors 
for hypertension made a relationship between the two 
unlikely.  

Therefore, the preponderance of the evidence is against the 
veteran's claim as the award of benefits may not be 
predicated on a resort to speculation or remote possibility 
and there is no clear evidence otherwise establishing that 
hypertension was caused or aggravated by the diabetes.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for hypertension is 
reopened.  To this extent and to this extent only, the appeal 
is granted.

Service connection for hypertension is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


